DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54 and 65-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-14, 22 and 23 of U.S. Patent No. 10,621,435 (Patent ‘435). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-14, 22 and 23 of Patent ‘435 anticipate claims 54 and 65-73 of the present application.
Claims 55-60 and 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,621,435 (Patent ‘435) in view of Boncyk et al. (US Pub. No. 2015/0205868).
Regarding claims 55-57, claim 1 of Patent ‘435 recites all the claimed limitations except for the one or more particular classes of object comprises a bar code class, wherein object recognition process that decodes the bar code [claim 56]; and presenting content related to one or more recognized objects comprises presenting content related to a product represent it by the bar code [claim 57]. Boncyk teaches an object recognition process includes an object recognition process that decodes bar code (para. 88); and presenting content related to one or more recognized objects comprises presenting content related to a product represent it by the bar code (para. 72). It would have obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bar code recognition step as taught in order to facilitate the object recognition via bar codes. 
Regarding claims 58-59, claim 1 of Patent ‘435 recites all the claimed limitations except for the one or more particular classes of object comprises a text class, wherein the object recognition process comprises an optical character recognition-based text recognition process [claim 59]. Boncyk teaches an object recognition process includes an object recognition process includes an optical character recognition-based text recognition class (para. 88). It would have obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a text recognition step as taught in order to facilitate an object recognition process via text. 
Regarding claim 60, claim 1 of Patent ‘435 recites all the claimed limitations except for the one or more particular classes of object comprises a media cover class. Boncyk teaches an object recognition process includes a media cover class (para. 106). It would have obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a media cover identifier as taught in order to facilitate the object recognition via media print/cover.
Regarding claim 63, claim 1 of Patent ‘435 recites all the claimed limitations except for the particular image depicts an object of the one or more particular classes of object, the coarse classifier is configured to generate one or more annotation that identify a location of the object within the particular image. Boncyk teaches an object recognition process includes an image depicts an object of the one or more particular classes of object, the coarse classifier is configured to generate one or more annotations that identify a location of the object within the particular image (para. 71). It would have obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step of generating one or more annotations that identify the location of the object in order to facilitate the object recognition in a subsequence processing.
Regarding claim 64, claim 1 of Patent ‘435 recites all the claimed limitations except for the one or more particular classes of objects comprises a text class, and wherein when the particular image depict text, the coarse image classifier is configured to generate one or more annotations that identify an orientation of the text within the particular image. Boncyk teaches an object recognition process comprises one or more particular classes of objects comprises a text class (para. 88), and wherein when the particular image depict text, the coarse image classifier is configured to generate one or more annotations that identify an orientation of the text within the particular image (para. 90). It would have obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step of generating one or more annotations that identify the orientation of the text class order to facilitate the object recognition in the subsequent processing.
Allowable Subject Matter
Claims 61-62 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852